Citation Nr: 0738028	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for residuals of a stroke claimed as due to treatment 
by the Department of Veterans Affairs in September 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, TC, and KC.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2007.  

This case has been advanced on the docket based on the 
veteran's age.  


FINDINGS OF FACT

There is no competent medical evidence which shows that the 
proximate cause of the veteran's stroke residuals was VA 
treatment, or that the treatment involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for residuals of a stroke, claimed to be caused by 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.361 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in October 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The veteran's initial duty to assist 
letter was provided before the adjudication of her claims.  
The Board concludes that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's private and VA treatment records have been 
obtained.  He has had a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his stroke residuals were 
caused or aggravated by the VA treatment.  In essence, he 
argues that the VA failed to properly diagnosed him as having 
had a stroke when he went to a VA emergency room, and this 
resulted in a delay which aggravated the problems.  His 
family provided testimony to this effect during the hearing 
held in September 2007.

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed several years 
after October 1997, the version of § 1151 that is applicable 
to this case is the amended version that is applicable only 
to claims filed on or after October 1, 1997.  See Pub. L. No. 
104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

The medical evidence which has been presented includes a 
record from the VA which reflects that the veteran was seen 
at the emergency room on September 8, 2003.  The record 
indicates that the visit was unscheduled, and the veteran was 
seen for 15 minutes.  The time he was seen was noted to be 
10:56.  The diagnosis was "other general symptoms."  The 
veteran has testified that he was told by the VA emergency 
room doctor to make a regular appointment and return for 
treatment by the VA at that time.    

The veteran was seen shortly thereafter at the Presbyterian 
Intercommunity Hospital.  The date was noted to be September 
8, 2003, and the time seen was specified as 12:33.  The chief 
complaint noted on the primary assessment form was that he 
had not been acting normal for a few days.  His right arm had 
been shaking, and he was brought in by his spouse for 
evaluation.  The veteran reportedly stated that it was 1973, 
but followed commands and denied pain or discomfort.  It was 
noted that his mentation was alert, but he need assistance 
with ambulation.  The visit was classified by the private 
hospital as being non urgent.  

An Emergency Department admission note from the private 
hospital from the same date reflects that the veteran 
complained of being altered for several days.  He reportedly 
was confused and had a very flat affect.  There was no 
history of a past stroke.  It was noted that he may have some 
weakness on his right side.  His general appearance was an 
elderly male who was awake and alert.  Neurologic examination 
showed a flat affect, but motor was 5+/5 bilaterally.  He was 
somewhat weak but could move symmetrically.  Sensation was 
normal.  His gait was slow and with difficulty.  Subsequent 
testing, including a CT scan of the head, showed what 
appeared to be a CVA in the left caudate extending up into 
the left parietal lobe.  The impression was cerebrovascular 
accident of the left caudate and left parietal.  It was 
further noted, however, that he reported no clear history of 
CVA.  

The Board notes that the medical records do not address the 
question of whether the stroke residuals were caused or 
aggravated by the VA treatment, and did not indicate whether 
there was any fault on the part of the VA.  In reviewing the 
medical evidence pertaining to the veteran's disability, the 
Board notes that there is no medical opinion which contains 
any indication that there was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the hospitalization or 
medical or surgical treatment, or that the proximate cause of 
any such disability was an event which was not reasonably 
foreseeable.  

Moreover, the Board notes that even assuming that the VA 
treatment had been below the applicable standard, there is no 
reason to believe that the delay of less than two hours had 
any effect on the severity of the symptoms which reportedly 
had been present for a few days.  Although the veteran may 
believe that his stoke residuals were due to improper or 
delayed VA treatment, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, there is no basis to conclude that the proximate 
cause of the veteran's stroke residuals was VA treatment, 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.  
Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
stroke residuals are not met.  


ORDER

Disability compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke claimed as due to treatment by the 
Department of Veterans Affairs in September 2003 is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


